11 N.Y.3d 864 (2008)
2008 NY Slip Op 90422
In the Matter of LAND MASTER MONTG I, LLC, et al., Respondents,
v.
TOWN OF MONTGOMERY et al., Appellants, et al., Respondents. (Matter No. 1.)
In the Matter of ROSWIND FARMLAND CORP. et al., Respondents,
v.
TOWN OF MONTGOMERY et al., Appellants, et al., Respondents. (Matter No. 2.)
Court of Appeals of the State of New York.
Submitted November 17, 2008.
Decided December 2, 2008.
Reported below, 54 AD3d 408.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.